Title: From George Washington to Elizabeth Powel, 18 May 1784
From: Washington, George
To: Powel, Elizabeth



[Philadelphia] Tuesday Morning [18 May 1784].

G: Washington presents his most respectful compliments to Mrs Powell—he will be particularly careful of the letter and Box for Mrs Fitzhugh —& only laments that it is not in his power to call & ask Mrs Powell’s other commands—the Meeting of the Society will be at nine, immediately after wch the Genl will leave the City.
He prays Mr Powell to accept his best respects.
